In an action to recover damages for alleged negligent treatment of a patient in a medical clinic, order granting plantiff’s motion for an examination before" trial and a discovery and inspection modified by striking from the first and tenth ordering paragraphs the words, “Dr. W. H. Foege”; by striking from the sixth ordering paragraph the references to instruments used on October 3, 1950; and by adding to the ninth ordering paragraph a provision that the production shall apply to records, etc., of a period commencing not earlier than four years prior to October 11, 1950. As thus modified the order is affirmed, without costs; examination to proceed on five days’ notice. No necessity is shown for the matter set forth in the items hereby ordered struck out. Carswell, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ., concur.